Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1850677, filed on 06/19/2020.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/19/2020 have been considered by the examiner.
Oath/Declaration
5.	Oath/Declaration as file 10/29/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartling et al. WO 2016/061429 (Provided by Applicant; Hereinafter Bartling) in view of Jorg DE 102015217179 (Provided by Applicant; Hereinafter Jorg).
Regarding claim 1, Bartling teaches a device for detecting the presence of a user (Fig. 1), comprising:
a microcontroller (Abstract; CPU); 
a sensor connected to the microcontroller (Abstract; CPU), 
said sensor including a first electrode (Fig. 1; Page 6, paragraph 4; capacitive touch key), forming a first detection capacitor (Fig. 1; Ca), arranged in a first detection area (Fig. 1; Page 6, paragraph 4; capacitive touch key), 
said sensor further including a second electrode (Fig. 1; Page 6, paragraph 4; upper electrode of the capacitor Cb), forming a second detection capacitor (Fig. 1; Page 6, paragraph 4; upper electrode of the capacitor Cb), and 
said microcontroller is configured to recurrently repeat a measurement phase (Fig. 1; Via the control of the switches SWa-e) including: 
(Fig. 1; via the closing of the switch SWb during the step “Charge-1”), 
a phase of charging/discharging the first detection capacitor during which the microcontroller charges the first detection capacitor (Fig. 1; “Charge-1”), discharges said first detection capacitor into the second detection capacitor until a first balance level is reached (Fig. 1; “Balance-1”), and measures a first voltage signal representative of said first balance level (Fig. 1; “ADC Convert-1”), 
a step of completely discharging the first detection capacitor and the second detection capacitor (Fig. 1; “Charge-2”), 
a phase of charging/discharging the second detection capacitor during which the microcontroller charges the second detection capacitor (Fig. 1; “Charge-2”), discharges said second detection capacitor into the first detection capacitor until a second balance level is reached (Fig. 1; “Balance-2”), and measures a second voltage signal representative of said second balance level (Fig. 1; “ADC Convert-2”), 
calculating a measurement signal by comparing the first voltage signal with the second voltage signal (Fig. 2; item 216), 
said microcontroller being further configured to detect a presence of a user in the first detection area and/or the second detection area when the measurement signal meets a predetermined detection criterion (Fig. 1; the presence is determined in the first detection area in which the capacitive key is located). 

However, Jorg does teach the user being a motor vehicle (Fig. 1; [0001]) and the second electrode being arranged in a second detection area (Fig. 5; E1, E2).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Bartling by implementing the teachings of Jorg regarding the user being a motor vehicle and the second electrode being arranged in a second detection area; in order for control gestures to be detected (See Jorg; Abstract).
Regarding claim 2, the combination of Bartling and Jorg teaches the detection device as claimed in claim 1, wherein Bartling further teaches wherein the first electrode and the second electrode are connected by a first resistive component (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Regarding claim 3, the combination of Bartling and Jorg teaches the detection device as claimed in claim 1, wherein Bartling further teaches wherein the first electrode is connected to a first port of the microcontroller by a second resistive component and/or the second electrode is connected to a second port of the microcontroller by a third resistive component (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Regarding claim 4, the combination of Bartling and Jorg teaches the detection device as claimed in claim 1, wherein Bartling further teaches wherein the first detection capacitor is arranged in parallel with a first control capacitor (Fig. 1; Ca) and/or the second detection (Fig. 1; Page 6, paragraph 4; upper electrode of the capacitor Cb). 
Regarding claim 5, the combination of Bartling and Jorg teaches a motor vehicle (Jorg; Fig. 1; [0001]) comprising a detection device as claimed in claim 1 (See rejection of claim 1). 
Regarding claim 6, the combination of Bartling and Jorg teaches the motor vehicle as claimed in claim 5, wherein Jorg further teaches wherein the sensor of the detection device is mounted at least partly in a door handle of said motor vehicle (Jorg; Fig. 1; [0001]). 
Regarding claim 7, Bartling teaches a method for detecting the presence of a user, said motor vehicle including a sensor including a first electrode (Fig. 1; Page 6, paragraph 4; capacitive touch key), forming a first detection capacitor (Fig. 1; Ca), arranged in a first detection area (Fig. 1; Page 6, paragraph 4; capacitive touch key), said sensor further including a second electrode (Fig. 1; Page 6, paragraph 4; upper electrode of the capacitor Cb), forming a second detection capacitor (Fig. 1; Page 6, paragraph 4; upper electrode of the capacitor Cb), said method includes a phase of measuring a measurement signal and a phase of evaluating the measurement signal which are recurrently repeated (Fig. 1; Via the control of the switches SWa-e), each measurement phase including: 
a step of completely discharging the first detection capacitor and the second detection capacitor (Fig. 1; via the closing of the switch SWb during the step “Charge-1”), 
a phase of charging/discharging the first detection capacitor including charging the first detection capacitor (Fig. 1; “Charge-1”), discharging said first detection capacitor into the second detection capacitor until a first balance level is reached (Fig. 1; “Balance-1”), and (Fig. 1; “ADC Convert-1”), 
a step of completely discharging the first detection capacitor and the second detection capacitor (Fig. 1; “Charge-2”), 
a phase of charging/discharging the second detection capacitor including charging said second detection capacitor (Fig. 1; “Charge-2”), discharging said second detection capacitor into the first detection capacitor until a second balance level is reached (Fig. 1; “Balance-2”), and measuring a second voltage signal representative of said second balance level (Fig. 1; “ADC Convert-2”), 
calculating the measurement signal by comparing the first voltage signal with the second voltage signal (Fig. 2; item 216), 
a presence of a user in the first detection area and/or the second detection area is detected during the evaluation phase when the measurement signal meets a predetermined detection criterion (Fig. 1; the presence is determined in the first detection area in which the capacitive key is located). 
Bartling does not specifically teach the user being a motor vehicle and the second electrode being arranged in a second detection area.
However, Jorg does teach the user being a motor vehicle (Fig. 1; [0001]) and the second electrode being arranged in a second detection area (Fig. 5; E1, E2).

Regarding claim 8, the combination of Bartling and Jorg teaches the detection method as claimed in claim 7, wherein Bartling further teaches wherein a presence of a user is detected in the first detection area when the measurement signal is higher than a first predetermined threshold value that is higher than a theoretical value of said measurement signal in the absence of the presence of a user (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Reagarding claim 9, the combination of Bartling and Jorg teaches the detection method as claimed in claim 7, wherein Bartling further teaches wherein a presence of a user is detected in the second detection area when the measurement signal is lower than a second predetermined threshold value that is lower than a theoretical value of said measurement signal in the absence of the presence of a user (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Regarding claim 10, the combination of Bartling and Jorg teaches the detection method as claimed in claim 7, wherein Jorg further teaches wherein a movement of a presence of a user from the first detection area to the second detection area is detected when the temporal evolution of the measurement signal corresponds to a first predetermined detection pattern and/or a movement of a presence of a user from the second detection area to the first detection area is (Figs. 7A-7E). 
Regarding claim 11, the combination of Bartling and Jorg teaches the detection device as claimed in claim 2, wherein Bartling further teaches wherein the first electrode is connected to a first port of the microcontroller by a second resistive component and/or the second electrode is connected to a second port of the microcontroller by a third resistive component (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Regarding claim 12, the combination of Bartling and Jorg teaches the detection method as claimed in claim 8, wherein Bartling further teaches wherein a presence of a user is detected in the second detection area when the measurement signal is lower than a second predetermined threshold value that is lower than a theoretical value of said measurement signal in the absence of the presence of a user (Fig. 1; Page 6, paragraph 4; capacitive touch key, upper electrode of the capacitor Cb). 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weingaertner et al. US 2013/0321006 - Method for measuring capacitance of sensing electrode for sensing contactless actuation of e.g. door of motor vehicle, involves performing tension compensation between sensing electrode voltage and reference capacitor voltage.
Cara et al. US 2010/0253141 - Object i.e. user hand, presence detecting device for e.g. door of soft top car, has safeguarding device safeguarding value of variable 
Duchemin US 2016/0117875 - Method for using sensor to detect user's presence for unlocking access to motor vehicle boot or door, involves charging storage capacitor by using supply voltage during measurement phase, where phase and acquisition phase are concomitant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/RAUL J RIOS RUSSO/Examiner, Art Unit 2867